PER CURIAM.
This is an appeal by the defendant mother from an order that transferred custody of her two boys, now ten and nine years of age, to their father, the plain*628tiff. The sole question before us is whether the decision of the court below was in the best interests of the children. The trial judge arrived at his conclusion after a full hearing, and after consideration, with the consent of the parties, of the report of the family consultant to the domestic relations department of the circuit court.
It would serve no purpose to detail the complex facts which must control our decision. It is sufficient to say that we have carefully studied the evidence and agree with the trial judge that the children should now be in the custody of their father.
The order is affirmed. Neither party shall recover costs.